Exhibit 10.1

 



AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made effective as of October 10, 2013 (the
“Effective Date”), and is entered into by and between ScripsAmerica, Inc., a
Delaware corporation (the “Company”), and GEM Global Yield Fund Limited, a
company incorporated under the laws of the Cayman Islands (“Investor”).

 

WITNESSETH:

 

WHEREAS, Investor and Steven Urbanski (the “Lender”) have entered into a Share
Lending Agreement, dated as of the date hereof (the “Share Lending Agreement”),
pursuant to which Lender may lend to Investor shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”); and

 

WHEREAS, in connection with the Share Lending Agreement, the Company and
Borrower desire that, upon the terms and subject to the conditions contained in
one or more Subscription Agreements to be entered into between the Company and
Investor (the “Subscription Agreements”), the Company may sell to Investor (or
any of its affiliates), and Investor (or any of its affiliates) may purchase
from the Company, in a private placement offering at any time shares of Common
Stock in the aggregate of up to the Maximum Limit (as defined below), at a price
per Common Share to be negotiated between the Company and Investor, in reliance
upon an exemption from securities registration pursuant to Section 4(2) and/or
Rule 506 of Regulation D as promulgated by the Securities and Exchange
Commission.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1.                  Purchase and Sale of Common Stock. Subject to the terms and
conditions of the Share Lending Agreement and the Subscription Agreements, the
Company shall issue and sell to the Investor (or any of its affiliates) and the
Investor shall purchase from the Company (or cause one or more of its affiliates
to purchase from the Company) up to a maximum of $2,000,000 of Common Stock (the
“Maximum Limit”) during the term of the Share Lending Agreement. Notwithstanding
anything to the contrary, the parties expressly acknowledge and agree that this
Agreement does not, and is not intended to be, and shall not be deemed to be or
construed as, a commitment by Investor to purchase any shares of Common Stock
from the Company or to provide any other financial accommodation to the Company,
or by the Company to consummate such transactions. Investor’s willingness to
purchase shares of Common Stock will be solely pursuant to the terms and
conditions of the Share Lending Agreement and one or more Subscription
Agreements, and is subject to the satisfaction of the conditions set forth
therein.

 

2.                  Governing Law; Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this paragraph.

 

1

 

 

(b)               Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.

 

(c)                Entire Agreement, Amendments. Except for the Share Lending
Agreement and one or more Subscription Agreements, this Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement, the Share
Lending Agreement, one or more Subscription Agreements and the instruments
referenced herein and therein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

  SCRIPSAMERICA, INC.             By: /s/ Robert Schneiderman       Name:
 Robert Schneiderman       Title:  CEO          

 

  GEM GLOBAL YIELD FUND LIMITED             By: /s/ Clive Needham       Name:  
Clive Needham       Title:   Director          

 

 

 

 

 



3

 

